366 S.C. 276 (2005)
621 S.E.2d 657
In the Matter of Robert Lee NEWTON, Jr., Petitioner.
Supreme Court of South Carolina.
October 19, 2005.

ORDER
On November 8, 2004, petitioner was suspended from the practice of law for one year, retroactive to the date of his interim suspension.[1]In the Matter of Newton, 361 S.C. 404, 605 S.E.2d 538 (2004). Petitioner has now filed a petition for reinstatement. The Committee on Character and Fitness recommends the petition be granted upon condition.
We grant the petition for reinstatement, subject to the following conditions:
1. Petitioner shall enter into a two year monitoring contract with Lawyers Helping Lawyers (LHL).[2] The terms of the contract shall be determined by J. Robert Turnbull, Jr., Director of LHL. If petitioner violates the terms of the contract in any material way, LHL shall notify the Office of Disciplinary Counsel (ODC). At the conclusion of the contract period, LHL shall file a report with ODC verifying that petitioner has successfully completed the terms of the contract.

*277 2. Petitioner shall obtain the "Revised Lawyers Oath" continuing legal education video/DVD and related form affidavit from the South Carolina Bar. After viewing the video/DVD, petitioner shall complete the affidavit and have a South Carolina Supreme Court Justice, Judge of the Court of Appeals, or a Circuit Court Judge administer the Revised Oath and sign the affidavit acknowledging the administration of the oath. Petitioner shall then return the video/DVD and completed affidavit to the South Carolina Bar. The South Carolina Bar shall notify the Clerk in writing that petitioner has completed this condition.
Once it has received a copy of the signed contract with LHL and written notification from the South Carolina Bar that petitioner has viewed the "Revised Lawyers Oath" video/DVD and taken the oath, the Clerk shall notify petitioner that he has been reinstated to the practice of law.
IT IS SO ORDERED.
/s/ Jean H. Toal, C.J.
/s/ James E. Moore, J.
/s/ John H. Waller, Jr., J.
/s/ E.C. Burnett, III, J.
/s/ Costa M. Pleicones, J.
NOTES
[1]  Petitioner was placed on interim suspension on September 25, 2003. In the Matter of Newton, 361 S.C. 91, 604 S.E.2d 369 (2003).
[2]  LHL shall file a copy of the signed contract with the Office of Bar Admissions and Office of Disciplinary Counsel.